Citation Nr: 1329593	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  12-32 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, how so ever described.


WITNESSES AT HEARING ON APPEAL

Appellant and friends 


ATTORNEY FOR THE BOARD

S. Grabia, Counsel






INTRODUCTION

The Veteran had active service from November 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Offices (RO), in St. Louis, 
Missouri, and Reno, Nevada, that, in pertinent part, 
reopened  a claim of service connection for an acquired 
psychiatric disorder, described as a nervous disorder, and 
subsequently denied the claim of service connection for an 
acquired psychiatric disorder, described as either a nervous 
disorder or as a generalized anxiety disorder.   The 
procedural history of the claim will be discussed below.

The Veteran presently seeks to reopen the claim of service 
connection for the psychiatric disorder, last denied by the 
Board in June 1998.  The Veteran did not appeal the prior 
final decision, and in order for VA to review the merits of 
the claim, the Veteran must submit new and material 
evidence.  The  Board is required to address this issue 
despite the RO's findings.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1383-1384 (Fed. Cir. 1996).  As such, the issue has been 
captioned as set forth above.

In August 2013, the Veteran testified at a video conference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of that hearing has been associated 
with his claims file.  The provisions of 38 C.F.R. § 
3.103(c) (2) impose two distinct duties on VA employees, 
including Board personnel, in conducting hearings: the duty 
to explain fully the issues and the duty to suggest the 
submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the 
August 2013 hearing, the undersigned clarified the issue on 
appeal and inquired as to the etiology, continuity, and 
severity of the Veteran's asserted symptoms.  The Veteran 
was offered an opportunity to ask the undersigned questions 
regarding his claims.  The Board, therefore, concludes that 
it has fulfilled its duty under Bryant.

 In addition to the paper claims file, there is a Virtual VA 
paperless claims file associated with the Veteran's claim.  
A review of the documents in such file reveals that they are 
either duplicative of the evidence in the paper claims file 
or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder 
was denied in a June 1998 Board decision as the evidence of 
record did not establish the manifestation of an acquired 
psychiatric disorder as a result of disease or injury during 
service.

2.  Evidence submitted since the June 1998 Board decision 
does not relate to a fact necessary to substantiate the 
claim for service connection for an current acquired 
psychiatric disorder as a result of disease or injury during 
service, the absence of which was the basis of the previous 
denial.


CONCLUSIONS OF LAW

1.  The June 1998 Board decision, which denied service 
connection for an acquired psychiatric disorder, is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1100 (1997); currently 38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2013).

2.  Evidence received since the June 1998 Board decision, 
which denied service 
connection for a current acquired psychiatric disorder is 
not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to 
provide claimants with notice and assistance. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 
C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. 38 
U.S.C.A. § 5103(a); C.F.R. § 3.159(b) (1). VCAA notice 
should be provided to a claimant before the initial 
unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision 
and respond with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial. Therefore, the 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which 
the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).

The Veteran was provided with VCAA notice in a September 
2009 letter (prior to the August 2010 rating decision), and 
in an October 2010 letter (prior to the October 2011 rating 
decision) with regard to the requests to reopen the claim 
for service connection for an acquired psychiatric disorder 
(variously described). The letters provided notice as to 
what evidence was required to substantiate his claim. This 
letters informed him of what evidence VA would obtain, of 
what evidence he was expected to provide, and of what 
assistance the VA could provide the Veteran in obtaining 
evidence from other agencies.  In addition, this letter 
provided proper notice under Dingess.

The September 2009 letter also informed the Veteran that his 
claim for service connection for an acquired psychiatric 
disorder had been previously denied.  This letter informed 
him of the need for new and material evidence to reopen this 
claim, provided regulatory definitions of "new" and 
"material" and informed him of the bases for the prior June 
1998 denial.  This letter provided proper preadjudication 
notice as required by Kent. 

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate a claim. 
38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d). This duty to 
assist contemplates that VA will help a claimant obtain 
records relevant to a claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim.  38 C.F.R. § 3.159(c) (4). VA has no duty to 
provide an examination or obtain a medical opinion prior to 
reopening a claim that has been finally denied in a prior 
decision.  38 C.F.R. § 3.159(c) (4) (iii).

VA has met the duty to assist the Veteran in the development 
of the instant claim. As the Veteran's claim is not being 
reopened, VA examination is not required. 38 C.F.R. § 
3.159(c) (4) (iii).

Reopening Service Connection Claims

Service connection will be granted for a disability 
resulting from an injury sustained or disease incurred in 
the line of duty or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2012); 38 C.F.R. §§ 3.303 , 3.304, 3.307 
(2013).

In order to prevail on the issue of service connection for 
any particular disability, there must be evidence of a 
current disability; evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence, or 
in certain circumstances, lay evidence, of a nexus between 
an in-service injury or disease and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007) 
(holding that "[w]hether lay evidence is competent and 
sufficient in a particular case is a factual issue to be 
addressed by the Board").

Service connection for certain chronic diseases may be 
established based on a legal "presumption" for Veterans with 
90 days or more of active service after December 31, 1946, 
by showing that the disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112  (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2013).  Service connection will 
be granted for a chronic disease identified in service and 
at any time thereafter.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2013); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In this case, a June 1998 Board decision denied the 
Veteran's claim for service connection for an acquired 
psychiatric disorder.  This decision of the Board is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1100 (2013).

However, if new and material evidence is presented or 
secured with respect to the claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

When determining whether the submitted evidence meets the 
definition of new and material evidence, VA must consider 
whether the new evidence could, if the claim were reopened, 
reasonably result in substantiation of the claim.  Shade v. 
Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to 
Shade, evidence is new if it has not been previously 
submitted to agency decision makers and is material if, when 
considered with the evidence of record, it would at least 
trigger VA's duty to assist by providing a medical opinion, 
which might raise a reasonable possibility of substantiating 
the claim.  Id.  

By rating action in December 1990 service connection was 
denied for a nervous disorder.  In making that 
determination, the RO found that no evidence had been 
submitted by the Veteran in support of his claim and there 
was no evidence of a nervous condition.

In a June 1992 hearing officer decision, the hearing officer 
affirmed the prior denial of service connection.

In April 1995, the Board remanded this case to the RO, in 
part, to request a list of all doctors and private 
facilities where the Veteran had been treated for his 
psychiatric disorders since service and or within one year 
following separation.

Subsequent to the Board' April 1995 remand, VA received a 
Social Security Administration determination dated in 
February 1993 which awarded a disability pension for a 
schizophrenic personality disorder with secondary alcohol 
and marihuana addiction as of June 1989.

By rating action in November 1995 the denial of service 
connection for a nervous disorder was affirmed.  In making 
that determination, the RO found that the evidence submitted 
by the Social Security Administration was predominantly 
copies of records contained in the claims file and 
previously considered.  The records contained an April 1991 
reference to a nervous disorder.  However no new evidence to 
support a diagnosis other than a personality disorder at 
separation from service was submitted.

A June 1998 Board decision denied the Veteran's claim for 
service connection for an acquired psychiatric disorder.   
The Veteran was determined to have had a personality 
disorder which manifested during service; he did not have an 
acquired psychiatric disorder as a result of disease or 
injury during service: and, a current acquired psychiatric 
disability was not established by the record.  This Board 
decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1100 (1997); currently 38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1100 (2012).

The evidence considered by the Board in the June 1998 Board 
decision also includes the following:

The June 1968 service entrance examination as well as the 
March 1970 service discharge examination was negative for 
any acquired psychiatric disorder. 

The service treatment records reveal the Veteran was 
evaluated by a psychiatrist in January 1970.  The examiner's 
impression was of a pre-existing paranoid personality 
disorder.  There was no evidence of an acquired psychiatric 
disorder.  Administrative separation from service was 
recommended.   

Post service there were no treatment records for any 
psychiatric conditions submitted until August 1990 when the 
Veteran was seen at the VAMC.  

In December 1990, the Veteran offered testimony before a 
hearing Officer at the RO.

In a VA examination in April 1992, the examiner discussed in 
detail several extensive psychological and psychiatric 
evaluations.  The diagnoses were alcohol dependence, ongoing 
since 1970, moderately severe; cannabis abuse, ongoing; 
amphetamine abuse, ongoing; possible paranoid schizophrenia; 
R/O major depression with psychotic features; and, mixed 
personality disorder, with schizotypal, paranoid avoidant 
and schizoid features.

Subsequently, in July 1997, the Board requested an outside 
independent medical expert (IME) opinion to address the 
issue.  The Board noted the extensive history of this case 
outlining the issue as follows:

It is not clear whether the Veteran has a personality 
disorder or a psychosis.  A paranoid personality was 
diagnosed after a psychiatric examination during 
service, in January 1970.  In May 1991, William F. 
Boyer, M.D., a psychiatrist and neurologist, examined 
the Veteran for the State of California and chose a 
diagnosis of schizotypal personality disorder over 
schizophrenia because of the chronic and apparently 
stable nature of the illness.  In May 1991, Leslie 
Pratt Spellman, M.D., a neurologist, diagnosed a 
psychophysiologic disability and in July 1991, Dr. 
Spellman expressed the opinion that the Veteran was a 
paranoid schizophrenic.  In October 1991, a clinical 
psychologist, Don E. Miller, Ph.D., presented a report 
which indicated that psychological test results could 
have varying interpretations and diagnosed a 
schizophrenic reaction, paranoid type.  In April 1992, 
a VA physician examined the Veteran and concluded that 
he had a mixed personality disorder with paranoid, 
avoidant and schizoid features.  The VA doctor also 
indicated a possible paranoid schizophrenia and 
recommended psychological testing.  In September 1992, 
Dr. Miller noted that psychological testing had been 
done and it justified a diagnosed of paranoid 
schizophrenia.  Dr. Miller conceded that the Veteran 
had previously had a schizotypal personality and moved 
to paranoid schizophrenia.  

The Board asked; 

What is the correct current diagnosis of any 
psychiatric disability the Veteran may now have?  When 
was the disability first manifested?  Please explain 
the reason for making the diagnosis and for ruling out 
other diagnoses which have been advanced by the various 
professionals who have examined the Veteran.  

What was the correct inservice diagnosis or diagnoses?  

In February 1998, the IME noted that he spent several hours 
reviewing, reading and rereading the various medical 
opinions and taken notes on these findings.  He noted that 
he agreed with "my colleagues that [the Veteran] has 
significant psychopathology."  Everyone except Dr. Singer is 
seeing him 20 years later and trying to reconstruct the 
past. He opined that:

It is my professional opinion from the information that 
I have been given that [the Veteran's] inservice 
diagnosis was paranoid personality disorder and 
probably alcohol dependence and cannabis abuse.  His 
current diagnosis, 'current' being when evaluated in 
the early 1990's would be alcohol dependence, cannabis 
abuse, and personality disorder, not otherwise 
specified, with paranoid schizoid and antisocial 
traits.  His psychiatric difficulties were first 
manifested as an adolescent and have become 
progressively worse through the years.  

He had difficulty in childhood and was seen by a 
psychiatrist.  He had difficulty with his brother and with 
teachers.   He began drinking and using cannabis in high 
school.  The record also reveals that he graduated from the 
University of Minnesota in 1975 with a degree in economics 
with a 3.0 grade point average.  In his prior testimony he 
noted that he had no trouble in college.  The IME noted 
that, "This information alone makes it very difficult to 
believe that [the Veteran] was a paranoid schizophrenic in 
the military since he was apparently not under a physician's 
care and did quite well in a relatively difficult degree 
program-- all after his time in the service."

In addition 1991 psychological testing revealed MMPI and 
Rorschach test results which normally would be interpreted 
as someone "faking bad."  The examiner commented that the 
testing did not display the degree of pathology one would 
predict from the MMPI.  In fact the expected deterioration 
and bizarre thought was not present.   The results were 
discussed with a clinical psychologist who opined that many 
scales were elevated too high on the MMPI which seriously 
questioned the validity.  The IME noted that, "This coupled 
with a significantly less ill individual on the Rorschach 
leads me to conclude that [the Veteran] was not as psychotic 
as he portrayed himself."

In conclusion the IME noted that:
 
Drs. Singer, Boyd, and Martindill all diagnosed [the 
Veteran] with various personality disorders.  Our 
classification of personality disorders has changed 
since Dr. Singer's original diagnosis, but the 
prominent features of the disorder are similar.  
Although neurology and psychiatry are very closely 
intertwined, I do not appreciate that Dr. Spellman 
frequently evaluated individuals with serious 
psychiatric disorders, so I tended to give her 
diagnoses less weight than others.  Also, even though 
Dr. Martindill conceded the possibility of paranoid 
schizophrenia, I do not find that Dr. Miller's testing 
definitively made that diagnosis.  Finally, while it is 
possible for individuals initially diagnosed as 
schizotypal (or even paranoid) personality disorder to 
later move to (or be rediagnosed as) paranoid 
schizophrenia, my review of the evidence would suggest 
that this did not occur, at least not before [the 
Veteran's] graduation from college, and with my 
interpretation of Dr. Miller's testing not-at-all."

The June 1998 Board decision denied the Veteran's claim for 
service connection for an acquired psychiatric disorder.  

In an August 2010 rating decision, the RO reopened the 
Veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder, described as a nervous 
condition, but denied the Veteran's claim.  In the October 
2011 rating decision, the RO again denied the Veteran's 
claim for entitlement to service connection for an acquired 
psychiatric disorder, now claimed as a generalized anxiety 
disorder.  

As indicated above, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo. See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  The Court has held that the 
Board is obliged to determine in the first instance whether 
there is new and material evidence to reopen the claim, 
regardless of the RO's action.  Barnett v. Brown, 8 Vet. 
App. 1 (1995).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 138.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

The evidence of record at the time of the last final denial 
in June 1998 consisted of the Veteran's service treatment 
records, private, Social Security Administration, VA medical 
records, examination reports, the Veteran's statements, and 
statement's of friend's in support of his claim.  It also 
includes the very detailed February 1998 IME report and 
opinion.  The Veteran's pertinent medical evidence and 
history has been discussed above and need not be repeated in 
depth here.  

The evidence of record since the last final denial in June 
1998 includes VA treatment records dated from July 2009 to 
May 2012.  The records reflect a current diagnosis of an 
acquired psychiatric disorder and a personality disorder 
which predated service. 

The Board finds that none of the additional evidence raises 
a possibility of substantiating the claim for entitlement to 
service connection for an acquired psychiatric disorder, how 
so ever described.  

The VA records from July 2009 to May 2012 are new as they 
were not previously of record.  However, they are not 
material as they do not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

In the June 1998 Board decision, the Veteran was determined 
to have had a personality disorder which manifested during 
service; he did not have an acquired psychiatric disorder as 
a result of disease or injury during service: and, a current 
acquired psychiatric disability was not established by the 
record.  

As such, medical evidence establishing an acquired 
psychiatric disorder as a result of disease or injury during 
service: and, a current acquired psychiatric disability was 
required to reopen his claims.

Evidence of a current acquired psychiatric disability, 
generalized anxiety disorder, has been received subsequent 
to the June 1998 Board decision.  However as noted prior to 
the June 1998 Board decision he was also diagnosed with 
possible paranoid schizophrenia, and a nervous condition.   
The medical evidence however does not establish that an 
acquired psychiatric disorder was a result of disease or 
injury during service.  

The subsequent VA treatment records document current 
treatment for a generalized anxiety disorder, severe, 
chronic (July 2009).  A January 2010 VA treatment record 
(signed by a VA psychiatrist, Mojtaba R. Motlagh) submitted 
by the Veteran noted a diagnosis of anxiety disorder.   The 
clinician noted a history reported by the Veteran that he 
was OK, "until he was exposed to some psychological trauma 
at the service."  

During an August 2013 video conference hearing, the Veteran, 
in essence, offered testimony that was similar in content to 
his previous December 1990 hearing before a hearing Officer 
at the RO.
 
The Veteran's repeated statements that he currently has an 
acquired psychiatric disorder, how so ever described, as a 
result of his period of active service are duplicative of 
evidence previously considered.  Likewise, the additional 
service records and medical evidence submitted by the 
Veteran are all duplicates of evidence previously submitted 
and considered by the Board in its prior denial of service 
connection.  These documents, therefore, cannot serve as the 
basis of consideration of this as an original claim under 38 
C.F.R. § 3.156(c) (I).

As none of the additional evidence received since the June 
1998 Board decision establishes a current acquired 
psychiatric disorder as a result of disease or injury during 
service, and the absence of such evidence was the basis for 
the prior denial, new and material evidence has not been 
received.  The claim is therefore, not reopened, and the 
appeal must be denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).


ORDER

New and material evidence not having been received; the 
claim for service connection for an acquired psychiatric 
disorder is not reopened.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


